DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is being considered by the examiner.
Claim Objections
1-7, 9-10, 12-18, 20-21, 23-24, and 29-30 are objected because of minor informalities:
Claim 1, in the last paragraph “gas concentration measurements of the first gas analyzer” should be revised, e.g., to be read as “the gas concentration measurement values of the first gas analyzer” to be consistent with the claim language or to have the antecedent basis.
Claim 2, the statement “taking real-time gas measurements and adjusting measurement values of the first gas analyzer” for consistency should be revised e.g., to be read as “taking real-time gas concentration measurement values and adjusting the gas concentration measurement values of the first gas analyzer”.
Claim 3, the statement “taking real-time gas measurements using a gas concentration” should read as “taking real-time gas concentration measurement values” or revised for consistency with claim language.
Claim 12, statements such as “first and second gas concentration measurement value” and “first and second gas concentration value” should be revised to be consistent. Also “gas concentration measurements” in the last line should be revised to be read e.g., as “gas concentration measurement values”.
Similar revisions for consistency of claim languages so that “gas measurement values” to be read as “gas concentration measurement values” for all claims are recommended.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, 12-18, 20-21, 23-24, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “for each of a plurality of gas concentrations within a range of gas concentrations: a) supplying the concentration of gas to the first gas analyzer”.
There is a lack of antecedent basis for the concentration of gas to the first gas analyzer, and it is unclear which one of the pluralities of gas concentrations is supplied to the gas analyzer.
Also, the claim recites “determining an offset value between each corresponding first and second gas concentration value”.  It is unclear if it means an offset value between the first and the second concentration value? what limitation “each corresponding first and second gas concentration value” is as there is only one offset value between the first and the second concentration value. 
Besides, the claim recites: “determining a functional relationship between the offset values and gas concentration measurements of the first gas analyzer”, there is not antecedent basis for offset values, only one offset value between the first and the second concentration value has been recited.
Claim 23, is rejected because of the similar reason and same reason:
The claim recites “determining an offset value between each corresponding first and second measurement value” it is not clear if it means an offset value between the first and the second measurement value, what limitation “each corresponding first and second measurement value” is as there is only one offset value between the first and the second measurement value. 
Besides, the claim recites: “determining a functional relationship between the offset values and measurements values of the first measurement device”, there is not antecedent basis for offset values, only one offset value between the first and the second property values has been recited.
Claim 3, recites “an inlet port coupled with the first gas flow line and an outlet port coupled with an inlet port of the first gas analyzer” it is not clear if an outlet port is coupled with another inlet port of the first gas analyzer or the same inlet port. 
Also, there is not antecedent basis for “the specified concentration range”, because in independent claim 1: “within a range” is cited and not within a specified rang.
Claim 14 is rejected for same/similar limitation and same reason.
Claim 5, is not clear what it is meant by “the supplying includes varying the concentration of the gas from a first concentration to a second concentration, and during the varying: the measuring a first gas concentration value using the first gas analyzer includes measuring, at each of a first plurality of measurement times, a first concentration of the gas using the first gas analyzer; and the measuring a second gas concentration value using the second gas analyzer includes simultaneously measuring, at each of the first plurality of measurement times, a second concentration of the gas using the second gas analyzer.”
In other words, It is not clear which concentration a first and a second concentration of the gas are referring to, and if first and second concentration are different than the first and second concentration of claim 1.
Claim 16 is rejected because of similar limitations and same reason.
For the purpose of examination, “measuring a first and a second concentration” may be interpreted as being read upon by prior art. 
Claim 12, it is not clear if “a first gas flow line” in line 3 and “a first gas flow line” in line 5 are different? The first gas flow line is connected to a gas source and the second “first flow line “connected to the first analyzer? Then in line 18 which of them are referred to? Therefore, the claim language is not clear rendering claim indefinite. Also, the same lack of clarity exists for “a second flow line” in lines 4 and 9 and again it is unclear which of them are referred as “the second flow line” to in line 18. Specially since claim 12 is an independent claim, for dependent claims it is not clear which the first flow line and the second flow lines cited in dependent claims are referring to.
Also, the claim recites “the control circuit further being configured to: determine an offset value between each corresponding first and second gas concentration value” and there is not antecedent basis for “each corresponding first and second gas concentration value”, each corresponding first and second values are not clear which first and second gas concentration are refereeing to, rendering claim indefinite.
Finally, the claim recites: “determine a functional relationship between the offset values and gas concentration measurements of the first gas analyzer” but there is only one offset value between the first and the second gas concentration measurement values, so there is not antecedent basis for the offset values rendering claim indefinite.
Claim 29 is rejected for similar reasons.
Claim in line 12 through end of the claim recites” receive a first measurement value of the physical property from the first measurement device; and
receive a second measurement value of the physical property from the second measurement device;
the control circuit further being configured to:
determine an offset value between each corresponding first and second measurement value; and
determine a functional relationship between the offset values and measurements of the first measurement device”.
It is not clear if these “a first measurement value” and “a second measurement values” are the same as “a first measurement value” and “a second measurement values” in lines 3 and 5? 
Also, there is one offset value between a first and second measurement values, there is not antecedent basis for offset values.
Remaining dependent claims are rejected at least based on their dependencies to a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, 12-15, 21, 23-24, and 29-30 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Welles, (US 20120181432 A1, “Welles”).




Regarding independent claim 1,
Welles discloses a method for determining real-time offset corrections (Fig.4 400) in a gas analysis system (10) having a first gas analyzer (Fig.2 and e.g., ¶0024: Gas Analyzer 1) and a second gas analyzer (Gas Analyzer 2), the method comprising:
for each of a plurality of gas concentrations (e.g., ¶0024: conditioned air supply 20 includes one or more gas sources different gas sources therefore plurality of the gas concentrations) within a range of gas concentrations (gas concentration cannot be less than 0 or exceed to 100% therefore a range 0 to 100% teaches within a range):
a) supplying the concentration of gas to the first gas analyzer (1) through a first gas flow line (e.g., Fig.2 nonlabelled line connected to analyzer 1 swapped from 40 to analyzer 1 using valve 50) and to the second gas analyzer (2) through a second gas flow line (e.g., Fig.3; nonlabelled line connected to analyzer 2 swapped from 40 using valve 50)
b) measuring a first gas concentration value (step 420 in Fig.4 gas concentration from 40 to analyzer 1) using the first gas analyzer (1); and
c) measuring a second gas concentration (step 450- gas concentration from 40 to gas analyzer 2) value using the second gas analyzer (2);
determining an offset value between each corresponding first and second gas concentration value (step 470).
Welles teaches measuring offset values 470 and displaying offset values in step 480 or corrected gas concentration measurement and e.g., ¶0032: data representative of the offset error is displayed on a monitor or other display device or otherwise further processed or used to generate (and display) corrected gas concentration measurements and in Fig.1 teaches dotted line for measured concentration based on true concentration that is an illustration of relationship between the offset values and gas concentration measurements of the first gas analyzer shown as Matched Analyzer 2, the examiner holds that this teaches determining a functional relationship between the offset values and gas concentration measurements of the first gas analyzer.
Regarding claim 2, which depends on claim 1,
Welles discloses further including taking real-time gas measurements (470).
Welles teaches e.g., Fig.1 teaches dotted line for measured concentration based on true concentration that is a functional relationship between the offset values and gas concentration measurements of the first gas analyzer shown as Matched Analyzer 2, the examiner holds that this teaches adjusting measurement values of the first gas analyzer based on the functional relationship.
Regarding claim 3, which depends on claim 1,
Welles discloses wherein the gas analysis system further includes an enclosed sample chamber (Fig.2 Gas Exchange chamber 40) defining a measurement volume for analysis of a photosynthesis  capable sample (¶0024- leaf), the sample chamber (40) having an inlet port (not labeled but from 35 to 40) coupled with the first gas flow line (not labeled but from 50 to analyzer 1) and an outlet port (nonlabelled but from 40 to 50) coupled with an inlet port of the first gas analyzer (1), the method further including:
with a photosynthesis capable sample (leaf) in the sample chamber (40), taking real-time gas measurements using a gas concentration within the specified concentration range (0 to 100%). 
Welles teaches e.g., Fig.1 teaches dotted line for measured concentration based on true concentration that is a functional relationship between the offset values and gas concentration measurements of the first gas analyzer shown as Matched Analyzer 2, adjusting measurement values of the first gas analyzer based on the functional relationship. The examiner holds that this teaches adjusting measurement values of the first gas analyzer based on the functional relationship.
Regarding claim 4, which depends on claim 3,
Welles discloses wherein the photosynthesis capable sample includes a leaf (¶0024).
Regarding claim 10, which depends on claim 1,
Welles discloses wherein the measuring of the first and second gas concentration values occurs when the concentration of gas supplied to the first gas analyzer and to the second gas analyzer reaches a steady state (¶0019¶0024¶0027¶0030).
Regarding independent claim 12,
Welles in figs. 1-4 discloses a gas analysis system (10), the system comprising:
a gas source (e.g., ¶0024: conditioned air supply 20 includes one or more gas sources) coupled to a first gas flow line (nonlabelled but flow line from 20 to 40 then 50 and analyzer 1) and a second gas flow line (nonlabelled but flow line from 20 to 50 and then analyzer 2);
a first gas analyzer (1) coupled to a first gas flow line and configured to measure (step 420) a first concentration of the gas received from the first gas flow line;
a second gas analyzer (2) coupled to a second gas flow line and configured to measure (step 420) a second concentration of the gas received from the second gas flow line; and
a control circuit (e.g., ¶0033- Steps 430, 460 and 470 can be performed using an intelligence module such as a processor or computer system that is integrated in the sensor head and/or in the console of a gas analysis system and/or in a remote computer system that is communicably coupled with the gas analysis system also ¶0025), the control circuit configured to:
send a control signal to the gas source to control the gas source to adjust a concentration of a gas provided to the first and second gas flow lines (e.g.,¶0025- An intelligence module (not shown), e.g., processor or computer system, is coupled with the gas analyzers to control operation of system 10 and the gas analyzers and to receive data signals representative of the gas concentration measurements from the gas analyzers) for each of a plurality of gas concentrations within a range of gas concentrations (gas concentration cannot be less than 0 or exceed to 100% therefore a range 0 to 100% and ¶0024 teaches on different gas sources therefore plurality of the gas concentration measurements); and for each of the plurality of gas concentration values: receive a first gas concentration measurement value (step 420) from the first gas analyzer (1); and receive a second gas concentration measurement value (step450) from the second gas analyzer (2); the control circuit further being configured to:
determine an offset value between each corresponding first and second gas concentration value (470); and
determine a functional relationship between the offset values and gas concentration measurements of the first gas analyzer.
Welles teaches  measuring offset values 480 and e.g., ¶0032: data representative of the offset error is displayed on a monitor or other display device or otherwise further processed or used to generate (and display) corrected gas concentration measurements and in Fig.1 teaches dotted line for measured concentration based on true concentration that is a functional relationship between the offset values and gas concentration measurements of the first gas analyzer shown as Matched Analyzer 2, the examiner holds that this teaches determining a functional relationship between the offset values and gas concentration measurements of the first gas analyzer.
Regarding claim 13, which depends on claim 12,
Welles teaches measuring offset values 480 and e.g., ¶0032: data representative of the offset error is displayed on a monitor or other display device or otherwise further processed or used to generate (and display) corrected gas concentration measurements and in Fig.1 teaches dotted line for measured concentration based on true concentration that is a functional relationship between the offset values and gas concentration measurements of the first gas analyzer shown as Matched Analyzer 2, the examiner holds that this teaches determining a functional relationship between the offset values and gas concentration measurements of the first gas analyzer.
Therefore, Welles teaches wherein the control circuit is further configured to control the system to take real-time gas measurements and adjust measurement values of the first gas analyzer based on the functional relationship.
Regarding claim 14, which depends on claim 12,
Welles discloses wherein the gas analysis system further includes an enclosed sample chamber (Fig.2 Gas Exchange chamber 40) defining a measurement volume for analysis of a photosynthesis capable sample (¶0024-leaf), the sample chamber (40) having an inlet port (not labeled but from 35 to 40) coupled with the first gas flow line (not labeled but from 50 to analyzer 1) and an outlet port (nonlabelled but from 40 to 50) coupled with an inlet port of the first gas analyzer (1), the method further including:
with a photosynthesis capable sample (leaf) in the sample chamber (40), taking real-time gas measurements using a gas concentration within the specified concentration range (0 to 100%). 
Welles teaches e.g., Fig.1 teaches dotted line for measured concentration based on true concentration that is a functional relationship between the offset values and gas concentration measurements of the first gas analyzer shown as Matched Analyzer 2, adjusting measurement values of the first gas analyzer based on the functional relationship. The examiner holds that this teaches adjusting measurement values of the first gas analyzer based on the functional relationship.
Regarding claim 15, which depends on claim 14,
Welles discloses wherein the photosynthesis capable sample includes a leaf (¶0024).
Regarding claim 21, which depends on claim 12,
Welles discloses wherein the measuring of the first and second gas concentration values occurs when the concentration of gas supplied to the first gas analyzer and to the second gas analyzer reaches a steady state (¶0019¶0024¶0027¶0030).
Regarding independent claim 23
Welles discloses a method for determining real-time offset corrections (Fig.4 400) in a differential measurement system (gas analysis system 10 and e.g., ¶0011¶0016¶0031-¶0032: measuring a concentration differential of a gas in a gas exchange analysis system) having a first measurement device (Analyzer 1) and a second measurement device (Analyzer 2), the method comprising:
for each of a plurality of property values of a physical property (aforementioned citations and also e.g., gas concentration from different gas sources) within a range of property values: (aforementioned citations and also e.g., gas concentration cannot be less than 0 or more than 100%).
a) obtaining a first measurement value (step 420 in Fig.4 measurement of gas concentration from gas analyzer 1) of the physical property (gas concentration) using the first measurement device (analyzer 1); and
b) obtaining a second measurement value (step 450 in Fig.4 measurement of gas concentration from gas analyzer 2) of the physical property (gas concentration) using the second measurement device (analyzer 2);
determining an offset value between each corresponding first and second measurement value (step 470); and
Welles teaches measuring offset values 480 and e.g., ¶0032: data representative of the offset error is displayed on a monitor or other display device or otherwise further processed or used to generate (and display) corrected gas concentration measurements and in Fig.1 teaches dotted line for measured concentration based on true concentration that is a functional relationship between the offset values and gas concentration measurements of the first gas analyzer shown as Matched Analyzer 2, the examiner holds that this teaches determining a functional relationship between the offset values and property measurements of the first measurement device.

Regarding claim 24, which depends on claim 1,
 Welles teaches measuring offset values 480 and e.g., ¶0032: data representative of the offset error is displayed on a monitor or other display device or otherwise further processed or used to generate (and display) corrected gas concentration measurements and in Fig.1 teaches dotted line for measured concentration based on true concentration that is a functional relationship between the offset values and gas concentration measurements of the first gas analyzer shown as Matched Analyzer 2, the examiner holds that this teaches taking real-time property measurements and adjusting measurement values of the first measurement device based on the functional relationship or adjusting measurement values of the second measurement device based on the functional relationship or adjusting a difference between measurement values of the first measurement device and the second measurement device based on the functional relationship. 
Regarding independent claim 29
Welles in Figs.1-4 discloses a differential measurement system (10 and e.g., ¶0011¶0016¶0031-¶0032: measuring a concentration differential of a gas in a gas exchange analysis system), the system (10) comprising:
a first measurement device (Analyzer 1) configured to measure a physical property (gas concentration aforementioned citations);
a second measurement device (analyzer 2) configured to measure the physical property (gas concentration); and
a control circuit (e.g., ¶0033- Steps 430, 460 and 470 can be performed using an intelligence module such as a processor or computer system that is integrated in the sensor head and/or in the console of a gas analysis system and/or in a remote computer system that is communicably coupled with the gas analysis system also ¶0025), the control circuit configured to:
for each of a plurality of property values of the physical property (gas concentration from different gas sources) within a range (0 to 100%) of property values (gas concentration):
receive a first measurement value (step 430) of the physical property (gas concentrations) from the first measurement device (analyzer 1); and
receive a second measurement value (step 450) of the physical property (gas concentration) from the second measurement device (analyzer 2);
the control circuit further being configured to (e.g., ¶0025- An intelligence module (not shown), e.g., processor or computer system, is coupled with the gas analyzers to control operation of system 10 and the gas analyzers and to receive data signals representative of the gas concentration measurements from the gas analyzers):
determine an offset value between each corresponding first and second measurement value (step 470).
Welles teaches measuring offset values 480 and e.g., ¶0032: data representative of the offset error is displayed on a monitor or other display device or otherwise further processed or used to generate (and display) corrected gas concentration measurements and in Fig.1 teaches dotted line for measured concentration based on true concentration that is a functional relationship between the offset values and gas concentration measurements of the first gas analyzer shown as Matched Analyzer 2, the examiner holds that this teaches determining a functional relationship between the offset values and property measurements of the first measurement device.
Regarding claim 30, which depends on claim 29,
Welles discloses further including the control circuit (¶0032 and ¶0025) and taking real-time gas measurements (470).
Welles teaches e.g., Fig.1 teaches dotted line for measured concentration based on true concentration that is a functional relationship between the offset values and gas concentration measurements of the first gas analyzer shown as Matched Analyzer 2, the examiner holds that this teaches wherein the control circuit is further configured to control the system to take real-time property measurements and adjust measurement values of the first measurement device based on the functional relationship.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Welles in view Friedrich (US 20150369784 A1, “Friedrich”).
Regarding claim 5, which depends on claim 1,
Welles discloses wherein the supplying includes varying the concentration of the gas from a first concentration to a second concentration (e.g., ¶0024- Conditioned air supply 20 includes one or more gas sources and gas conditioning equipment teaching providing different gas concentration, also as shown in fig.1 in general this type of studies needs repeating measurements with a variety of different concentrations), and during the varying:
the measuring a first gas concentration value (420) using the first gas analyzer (1) includes measuring, at each of a first plurality of measurement times, a first concentration of the gas using the first gas analyzer (1); and
the measuring a second gas concentration value (420- but for second concentration) using the second gas analyzer (2).
Welles fails to disclose includes including simultaneously measuring, at each of the first plurality of measurement times, a second concentration of the gas using the second gas analyzer.
Friedrich in Figs.1-3 teaches including simultaneously (e.g., ¶0045 and ¶0058 gas analyzers 22/MOS and 24/PID) measuring, at each of the first plurality of measurement times, a second concentration of the gas (50) using the second gas analyzer (e.g., ¶0064 A reference gas flow 50 can be fed to the two sensors 22, 24 via a fifth valve 27-5. It preferably originates from an externally connected gas bottle, with the gas having a known hydrocarbon concentration, for example in the range from 300-1000 ppb, preferably 500 ppb).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including simultaneously measuring, at each of the first plurality of measurement times, a second concentration of the gas using Welles’ second gas analyzer as taught by Friedrich. One of ordinary skill in the art would know simultaneously measuring eliminate the errors resulting from time delay between two measurements from two analyzers and simultaneously measurements enhance the accuracy. 
Regarding claim 16, which depends on claim 12,
Welles discloses wherein the supplying includes varying the concentration of the gas from a first concentration to a second concentration (e.g., ¶0024- Conditioned air supply 20 includes one or more gas sources and gas conditioning equipment teaching providing different gas concentration, also as shown in fig.1 in general this type of studies needs repeating measurements with a variety of different concentrations), and during the varying:
the measuring a first gas concentration value (420) using the first gas analyzer (1) includes measuring, at each of a first plurality of measurement times, a first concentration of the gas using the first gas analyzer (1); and
the measuring a second gas concentration value (420- but for second concentration) using the second gas analyzer (2).
Welles fails to disclose includes including simultaneously measuring, at each of the first plurality of measurement times, a second concentration of the gas using the second gas analyzer.
Friedrich in Figs.1-3 teaches including simultaneously (e.g., ¶0045 and ¶0058 gas analyzers 22/MOS and 24/PID) measuring, at each of the first plurality of measurement times, a second concentration of the gas (50) using the second gas analyzer (e.g., ¶0064 A reference gas flow 50 can be fed to the two sensors 22, 24 via a fifth valve 27-5. It preferably originates from an externally connected gas bottle, with the gas having a known hydrocarbon concentration, for example in the range from 300-1000 ppb, preferably 500 ppb).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including simultaneously measuring, at each of the first plurality of measurement times, a second concentration of the gas using Welles’ second gas analyzer as taught by Friedrich. One of ordinary skill in the art would know simultaneously measuring eliminate the errors resulting from time delay between two measurements from two analyzers and simultaneously measurements enhance the accuracy.
Claim 6 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Welles in view Friedrich and Lighton (US 20100262382 A1, “Lighton”).
Regarding claim 6, which depends on claim 5,
 	Welles discloses wherein the gas includes CO2 (¶0024) and wherein the varying the concentration of CO2 includes increasing the concentration of CO2, or decreasing the concentration of CO2 (Fig.1 gas concentrations including CO2 or H2O increase or decrease to produce the data graph).
Welles fail to disclose and wherein the varying the concentration of CO2 includes only increasing the concentration of CO2, or only decreasing the concentration of CO2, or varying the concentration of CO2 from a first value to a second value and then varying the concentration of CO2 from the second value to the first value.
	Lighton in e.g., ¶0006 teaches FiCO2 and FiO2 are the fractional concentration of CO2 and O2 within the incurrent gas stream prior sample chamber 44 and in Fig.3 (Reproduced by Examiner below) teaches FiO2 concentration varying the concentration of CO2 from a first value (A) to a second value (B) and then varying the concentration of O2 from the second value (C) to the first value (D). in ¶0023 and figure 3 by way of example it is illustrated for oxygen but the citations also are true forFiCO2 based on e.g., ¶0006-Q0007.

    PNG
    media_image1.png
    370
    463
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to varying the concentration of CO2 from a first value to a second value and then varying the concentration of CO2 from the second value to the first value as taught by Lighton for Welles gas analyzer systems to produce a verity of data to be used for producing calibration data. One of ordinary skill in the art would know a number of various data is required to any calibration data set to increase accuracy and versatility.
Regarding claim 17, which depends on claim 16,
Welles discloses wherein the gas includes CO2 (¶0024) and wherein the varying the concentration of CO2 includes increasing the concentration of CO2, or decreasing the concentration of CO2 (Fig.1 gas concentrations including CO2 or H2O increase or decrease to produce the data graph).
Welles fail to disclose and wherein the varying the concentration of CO2 includes only increasing the concentration of CO2, or only decreasing the concentration of CO2, or varying the concentration of CO2 from a first value to a second value and then varying the concentration of CO2 from the second value to the first value.
	Lighton in e.g., ¶0006 teaches FiCO2 and FiO2 are the fractional concentration of CO2 and O2 within the incurrent gas stream prior sample chamber 44 and in Fig.3 (Reproduced by Examiner below) teaches FiO2 concentration varying the concentration of CO2 from a first value (A) to a second value (B) and then varying the concentration of O2 from the second value (C) to the first value (D). in ¶0023 and figure 3 by way of example it is illustrated for oxygen but the citations also are true forFiCO2 based on e.g., ¶0006-Q0007.

    PNG
    media_image1.png
    370
    463
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to varying the concentration of CO2 from a first value to a second value and then varying the concentration of CO2 from the second value to the first value as taught by Lighton for Welles gas analyzer systems to produce a verity of data to be used for producing calibration data. One of ordinary skill in the art would know a number of various data is required to any calibration data set to increase accuracy and versatility.
Claims 5, 6, 16, and 17 also rejected under 35 U.S.C. 103 as being unpatentable over Welles in view Morgan (US20180136184A1, “Morgan”).
Regarding claim 5, which depends on claim 1,
Welles discloses wherein the supplying includes varying the concentration of the gas from a first concentration to a second concentration (e.g., ¶0024- Conditioned air supply 20 includes one or more gas sources and gas conditioning equipment teaching providing different gas concentration, also as shown in fig.1 in general this type of studies needs repeating measurements with a variety of different concentrations), and during the varying:
the measuring a first gas concentration value (420) using the first gas analyzer (1) includes measuring, at each of a first plurality of measurement times, a first concentration of the gas using the first gas analyzer (1); and
the measuring a second gas concentration value (420- but for second concentration) using the second gas analyzer (2).
Welles fails to disclose includes including simultaneously measuring, at each of the first plurality of measurement times, a second concentration of the gas using the second gas analyzer.
Morgan in Figs.1-3 teaches including simultaneously (e.g., ¶0008 and ¶0012-¶0014 gas analyzers 40 and 50) measuring, at each of the first plurality of measurement times, a second concentration of the gas (Air supply CO2,H2O) using the second gas analyzer (e.g., 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including simultaneously measuring, at each of the first plurality of measurement times, a second concentration of the gas using Welles’ second gas analyzer as taught by Morgan. One of ordinary skill in the art would know simultaneously measuring eliminate the errors resulting from time delay between two measurements from two analyzers and simultaneously measurements enhance the accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including simultaneously measuring, at each of the first plurality of measurement times, a second concentration of the gas using Welles’ second gas analyzer as taught by Friedrich. One of ordinary skill in the art would know simultaneously measuring eliminate the errors resulting from time delay between two measurements from two analyzers and simultaneously measurements enhance the accuracy. 
Regarding claim 6, which depends on claim 5,
 	Welles discloses wherein the gas includes CO2 (¶0024) and wherein the varying the concentration of CO2 includes increasing the concentration of CO2, or decreasing the concentration of CO2 (Fig.1 gas concentrations including CO2 or H2O increase or decrease to produce the data graph).
Welles fail to disclose and wherein the varying the concentration of CO2 includes only increasing the concentration of CO2, or only decreasing the concentration of CO2, or varying the concentration of CO2 from a first value to a second value and then varying the concentration of CO2 from the second value to the first value.
Morgan in e.g., Fig.2 teaches varying the concentration of CO2 includes only increasing the concentration of CO2, or only decreasing the concentration of CO2, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only increasing the concentration of CO2, or only decreasing the concentration of CO2 as taught by Morgan for Welles gas analyzer systems to produce a verity of data to be used for producing calibration data. One of ordinary skill in the art would know a number of various data is required to any calibration data set to increase accuracy and versatility.
Regarding claim 16, which depends on claim 12,
Welles discloses wherein the supplying includes varying the concentration of the gas from a first concentration to a second concentration (e.g., ¶0024- Conditioned air supply 20 includes one or more gas sources and gas conditioning equipment teaching providing different gas concentration, also as shown in fig.1 in general this type of studies needs repeating measurements with a variety of different concentrations), and during the varying:
the measuring a first gas concentration value (420) using the first gas analyzer (1) includes measuring, at each of a first plurality of measurement times, a first concentration of the gas using the first gas analyzer (1); and
the measuring a second gas concentration value (420- but for second concentration) using the second gas analyzer (2).
Welles fails to disclose includes including simultaneously measuring, at each of the first plurality of measurement times, a second concentration of the gas using the second gas analyzer.
Morgan in Figs.1-3 teaches including simultaneously (e.g., ¶0008 and ¶0012-¶0014 gas analyzers 40 and 50) measuring, at each of the first plurality of measurement times, a second concentration of the gas (Air supply CO2,H2O) using the second gas analyzer (e.g., 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including simultaneously measuring, at each of the first plurality of measurement times, a second concentration of the gas using Welles’ second gas analyzer as taught by Morgan. One of ordinary skill in the art would know simultaneously measuring eliminate the errors resulting from time delay between two measurements from two analyzers and simultaneously measurements enhance the accuracy.
Regarding claim 17, which depends on claim 16,
Welles discloses wherein the gas includes CO2 (¶0024) and wherein the varying the concentration of CO2 includes increasing the concentration of CO2, or decreasing the concentration of CO2 (Fig.1 gas concentrations including CO2 or H2O increase or decrease to produce the data graph).
Welles fail to disclose and wherein the varying the concentration of CO2 includes only increasing the concentration of CO2, or only decreasing the concentration of CO2, or varying the concentration of CO2 from a first value to a second value and then varying the concentration of CO2 from the second value to the first value.
Morgan in e.g., Fig.2 teaches varying the concentration of CO2 includes only increasing the concentration of CO2, or only decreasing the concentration of CO2, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only increasing the concentration of CO2, or only decreasing the concentration of CO2 as taught by Morgan for Welles gas analyzer systems to produce a verity of data to be used for producing calibration data. One of ordinary skill in the art would know a number of various data is required to any calibration data set to increase accuracy and versatility.

Claim 7 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Welles in view Ning (US 20150253297 A1, “Ning”).
Regarding claim 7, which depends on claim 1,
Welles discloses determining offset values (480 and ¶0031¶0032).
Welles does not explicitly disclose wherein the determining a functional relationship includes applying a fit function to the offset values.
Ning in ¶0059 and Fig.2 teaches a functional relationship includes applying a fit function to measured values (¶0059-a second order polynomial is included in the fit between the measured and reference absorption spectra of the gases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a fit function to Welles’ offset values as taught by Friedrich. One of ordinary skill in the art would know applying a fit polynomial to the measurement values and predicting the performance of any system without additional measurements is cost effective and well-known technique in any industrial and scientific field specially to be used for controlling algorithms. 
Regarding claim 18, which depends on claim 12,
Welles discloses determining offset values (480 and ¶0031¶0032).
Welles does not explicitly disclose wherein the determining a functional relationship includes applying a fit function to the offset values.
Ning in ¶0059 and Fig.2 teaches a functional relationship includes applying a fit function to measured values (¶0059-a second order polynomial is included in the fit between the measured and reference absorption spectra of the gases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a fit function to Welles’ offset values as taught by Friedrich. One of ordinary skill in the art would know applying a fit polynomial to the measurement values and predicting the performance of any system without additional measurements is cost effective and well-known technique in any industrial and scientific field specially to be used for controlling algorithms.
Claim 9 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Welles in view Wondka (US 20130165806 A1, “Wondka”).
Regarding claim 9, which depends on claim 1,
Welles does not explicitly disclose wherein the determining a functional relationship includes segmenting the offset values into two or more range segments, each range segment corresponding to a portion of the range of gas concentrations, and for each range segment applying a separate segment fit function to the offset values in that range segment.
Wondka in e.g., Fig. 14B and ¶0021 ¶0085 ¶0092 teaches the determining a functional relationship includes segmenting the offset values into two or more range segments, each range segment corresponding to a portion of the range of gas concentrations, and for each range segment applying a separate segment fit function to the offset values in that range segment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a fit function to Welles’ offset values including different segments as taught by Wondka. One of ordinary skill in the art would know applying a fit polynomial to the measurement values and predicting the performance of any system without additional measurements is cost effective and well-known technique in any industrial and scientific field and if there are different conditions and assumptions in different ranges creating different polynomial it would be more accurate to use different segments for different ranges to enhance the accuracy of the predictions. 
 Regarding claim 20, which depends on claim 12,
Welles does not explicitly disclose wherein the determining a functional relationship includes segmenting the offset values into two or more range segments, each range segment corresponding to a portion of the range of gas concentrations, and for each range segment applying a separate segment fit function to the offset values in that range segment.
Wondka in e.g., Fig. 14B and ¶0021 ¶0085 ¶0092 teaches the determining a functional relationship includes segmenting the offset values into two or more range segments, each range segment corresponding to a portion of the range of gas concentrations, and for each range segment applying a separate segment fit function to the offset values in that range segment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a fit function to Welles’ offset values including different segments as taught by Wondka. One of ordinary skill in the art would know applying a fit polynomial to the measurement values and predicting the performance of any system without additional measurements is cost effective and well-known technique in any industrial and scientific field and if there are different conditions and assumptions in different ranges creating different polynomial it would be more accurate to use different segments for different ranges to enhance the accuracy of the predictions. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        

/DANIEL S LARKIN/Primary Examiner, Art Unit 2856